PER CURIAM.
We reverse an order denying a motion to vacate a default judgment in this forfeiture action, because appellant was not properly served. We agree with the conclusion of the third district, in Hicks v. City of Hialeah, 647 So.2d 984 (Fla. 3d DCA 1994), that service of process of the complaint and rule to show cause in forfeiture actions is governed by the same rules as service of process in other civil actions. Service by certified mail on appellant’s parole officer in New York was thus insufficient.
The sheriff argues that appellant does not have standing because he has no interest in the property under section 932.701(2)(h), Florida Statutes (1993), since appellant told the arresting officer he did not own the money and was only transporting it. Although the statement might be admissible on the issue of whether appellant has standing, it would not, as a matter of law, preclude appellant from asserting a claim.
We therefore reverse and remand for the setting aside of the default judgment.
GLICKSTEIN, DELL and KLEIN, JJ., concur.